Citation Nr: 0928722	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, and 
if so whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
condition, including calluses, bunions, and athlete's foot.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for duodenal ulcer 
disease.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a bladder 
condition, to include as secondary to service-connected 
disability.  

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to an increased evaluation for amoebic 
abscess of the liver, post-operative, currently evaluated as 
10 percent disabling.

9.  Entitlement to an increased evaluation for abdominal wall 
abscess with post-operative scarring, currently evaluated as 
10 percent disabling.

10.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

11.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), beyond 30 percent disabling 
until February 29, 2008 and beyond 50 percent thereafter.  

12.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active service from January 1967 to December 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 2003, November 
2003, September 2004, and September 2005, by the Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2003, the RO found that new and material evidence had 
not been presented to reopen a claim for service connection 
for arthritis.  This claim was previously denied as not well 
grounded in December 1999.  The Veteran requested 
readjudication in July 2002.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law. Among other things, the 
VCAA eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
also provided that under certain circumstances claims that 
had been denied as not well grounded and became final during 
the period from July 14, 1999, to November 9, 2000, may be 
re-adjudicated as if the denial had not been made.  
Therefore, the Board finds this claim must be adjudicated de 
novo and the issue on appeal has been re-characterized.

Additionally, as will be explained below, the claim for 
service connection for a bladder disorder has been revised to 
include as due to service connected disability.  

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for a bladder 
condition to include as secondary to service-connected 
disability, entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), beyond 30 percent disabling 
until February 29, 2008 and beyond 50 percent thereafter and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension and for a bilateral 
eye disorder was denied by the RO in September 1997; the 
Veteran was informed of the decision in November 1997 and he 
did not timely appeal.  

2.  In December 1999, the RO found that no new and material 
evidence had been received to reopen the claims of 
entitlement to service connection for hypertension or for a 
bilateral eye disorder.  The Veteran was informed of the 
decision in January 2000 and he did not timely appeal.    

3.  Evidence added to the record since the December 1999 
decision was not previously before agency decision makers and 
relates to an unestablished fact that, when considered with 
all the evidence of record, raises a reasonable possibility 
of substantiating the claim for service connection for 
hypertension.  

4.  Evidence added to the record since the December 1999 
decision was not previously before agency decision makers; 
however the evidence does not relate to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection for a bilateral eye disorder.  

5.  In October 1969, the RO denied service connection for a 
bilateral foot condition, and so informed the Veteran that 
same month.  He did not timely disagree.  In March 1986, the 
RO found that the claim should not be reopened.  In June 
1986, the Veteran disagreed with that determination.  A 
statement of the case was issued in July 1986, and the 
Veteran did not timely appeal.  

6.  In November 1997, the RO found that no new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a bilateral foot disorder, and so 
informed the Veteran that same month.  He did not timely 
disagree.  

7.  In December 1999, the RO found that no new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a bilateral foot disorder, and so 
informed the Veteran in January 2000.  He did not timely 
disagree.  

8.  Additional evidence associated with the claims file since 
the RO's December 1999 decision was not previously before 
agency decision makers; however the evidence does not relate 
to an unestablished fact that, when considered with all the 
evidence of record, raises a reasonable possibility of 
substantiating the claim for service connection for a 
bilateral foot disorder.  

9.  In August 1985, the RO denied service connection for a 
duodenal ulcer, and so informed the Veteran that same month.  
He did not timely disagree.  In March 1986, the RO found that 
no new and material evidence had been received to reopen the 
Veteran's claim.  A notice letter informing him of the 
determination was sent in April 1986 and the Veteran did not 
disagree.   

10.  Additional evidence associated with the claims file 
since the RO's March 1986 decision was not previously before 
agency decision makers; however the evidence does not relate 
to an unestablished fact that, when considered with all the 
evidence of record, raises a reasonable possibility of 
substantiating the claim for service connection for a 
duodenal ulcer.  

11.  Hypertension was not shown in service or within the 
first post-service year.  The Veteran's hypertension is not 
shown to be related to his military service.  

12.  Arthritis was not shown in service or within the first 
post service year.  The Veteran's arthritis is not shown to 
be related to his military service.  

13.  The service-connected amoebic liver disease is not shown 
to be productive of moderately severe ulcerative colitis, 
with frequent exacerbations.

14.  The Veteran's post-operative scarring for an abdominal 
wall abscess is not manifest by an area exceeding 12 square 
inches (77 sq. cm.). 


15.  The Veteran's hemorrhoids are not large or thrombotic, 
or irreducible with excessive redundant tissue evidencing 
frequent recurrences.  


CONCLUSIONS OF LAW

1.  The December 1999 RO decision that found that no new and 
material evidence had been received to reopen a claim for 
service connection for hypertension is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim for service connection for hypertension.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  The December 1999 RO decision that found that no new and 
material evidence had been received to reopen a claim for 
service connection for a bilateral eye condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

4.  New and material evidence has not been received to reopen 
the claim for service connection for a bilateral eye 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

5.  The December 1999 RO decision that found that no new and 
material evidence had been received to reopen a claim for 
service connection for a bilateral foot disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

6.  New and material evidence has not been received to reopen 
the claim for service connection for a bilateral foot 
condition, including calluses, bunions, and athlete's foot.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

7.  The March 1986 RO decision that found that no new and 
material evidence had been received to reopen a claim for 
service connection for a duodenal ulcer is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

8.  New and material evidence has not been received to reopen 
the claim for service connection for a duodenal ulcer.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

9.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

10.  The criteria for service connection for arthritis have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).
10.  

11.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected amoebic liver 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.114 including Diagnostic Codes 7321 and 
7323 (2008).

12.  The criteria for a disability rating in excess of 10 
percent for abdominal wall abscess with post-operative 
scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.118, Diagnostic 
Code 7801 (2008). 

13.  The criteria for a compensable evaluation for service-
connected hemorrhoids have not been met.  38 U.S.C.A.  § 1155 
(West 2002); 38 C.F.R. § 4.114, DC 7336 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought. To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the instant case, as to the issues of service connection, 
RO notice letters in August 2002 and March 2007 addressed all 
three notice elements and the March 2007 letter informed the 
Veteran as to how VA assigns disability ratings and effective 
dates in the event that a claim is granted.  

As to the issues regarding new and material evidence for 
service connection for hypertension, a bilateral eye 
condition, a bilateral foot condition, and duodenal ulcer, 
the duty to notify was satisfied by way of a letter sent to 
the Veteran in March 2007 that addressed all three notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the underlying claims for 
service connection.  That letter also informed the Veteran 
that his claims had previously been denied and that new and 
material evidence was required to reopen the claims.  He was 
given the proper definition of new and material evidence and 
told the basis for the denial of his claims in the prior 
decision.  That letter also informed the Veteran as to how VA 
assigns disability ratings and effective dates in the event 
that a claim is granted.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records.  A 
specific VA medical opinion is not needed to consider whether 
the Veteran has submitted new and material evidence but, 
rather, the Board has reviewed all the evidence submitted to 
the claims file since the last final denial.  Therefore, a 
remand for a VA opinion / examination is not warranted.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2008).  As to the service 
connection issues given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, no 
evidence of the disorders for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claims, a remand for a VA examination would unduly 
delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.   Another letter was sent to him in March 2007.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2007.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in May 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claims.  Specifically, the May 2005 VCAA letter requested 
that he submit all evidence in his possession that would 
indicate that his disorders had worsened.  Additionally, a 
September 2005 statement of the case (SOC) informed him of 
the specific rating criteria used for the evaluation of his 
claims.  The SOC advised him of the rating considerations 
explaining that the percentage ratings assigned are based 
upon the average impairment capacity resulting from injuries 
and diseases and their residual conditions in civil 
occupations, and also presented him with the diagnostic codes 
used to evaluate his disorders.  

Based on the evidence above, the Veteran can be expected to 
understand what was needed to support his claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements when examined by VA regarding the worsening of his 
symptoms.  Based on the above, the notice deficiencies do not 
affect the essential fairness of the adjudication.  For this 
reason, no further development is required regarding the duty 
to notify.

With respect to the duty to assist, the RO has secured the 
Veteran's VA medical records, and VA examinations.  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  



Hypertension 

Service connection for hypertension was denied by the RO in 
September 1997; the Veteran was informed of the decision in 
November 1997 and he did not timely disagree and the decision 
became final.  In December 1999, the RO found that no new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for hypertension.  He was 
informed of the decision in January 2000 and he did not 
timely appeal.  The January 2000 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); § 20.1103 (2008).  

The evidence of record at the time of the September 1997 
determination consisted of the Veteran's service treatment 
records, VA treatment records dated from 1969 to 1997 and VA 
examination reports beginning in 1969.  The service records 
showed no findings of hypertension and the VA records showed 
no diagnosis of hypertension.  The RO found that there was no 
record of treatment for hypertension in service.  Evidence 
considered in December 1999 consisted of VA treatment records 
dated in 1999 and a VA June 1999 VA examination.  None of the 
evidence related to hypertension and the RO found that no new 
and material evidence had been received to reopen the claim 
since it did not show service incurrence or manifestation to 
a compensable degree with the first post service year.  

In April 2002, the Veteran indicated that he wished to reopen 
his claim, and this appeal ensued.  Evidence added to the 
record since the last final denial in December 1999 consists 
of VA treatment records dated from 2001 to 2007, and VA 
examination reports dated in 2003, 2004, 2005, and 2008.  
Included in this evidence is a diagnosis of hypertension, 
(see, e.g., VA outpatient treatment records of November 2003, 
April 2004, August 2004, and September 2004), which was not 
of record at the time of the previous prior denial.  The 
medical records are new, since they were not previously of 
record, and in addition, the VA treatment records are 
material since they contain diagnoses of hypertension.  
Therefore, the evidence submitted since the December 1999 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim, that is, a current diagnosis, and 
raises a reasonable possibility of substantiating the claim.  
Thus, the evidence is material, and the claim is reopened.  
To this extent, the claim is granted.  The issue of 
entitlement to service connection for hypertension will be 
addressed below.  

Bilateral Eye Disorder

Service connection for a bilateral eye disorder was denied by 
the RO in September 1997; the Veteran was informed of the 
decision in November 1997 and he did not timely disagree.  
The decision became final.  In December 1999, the RO found 
that no new and material evidence had been received to reopen 
the claim of entitlement to service connection for a 
bilateral eye disorder.  He was informed of the decision in 
January 2000 and he did not timely appeal.  The January 2000 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); § 
20.1103 (2008).   

The evidence of record at the time of the September 1997 
determination consisted of the Veteran's service treatment 
records, VA treatment records dated from 1969 to 1997 and VA 
examination reports beginning in 1969.  The service records 
showed no findings of an eye disorder.  The VA records showed 
diagnoses of herpes keratitis, blurred vision and eyesight 
problems.  The RO found that there was no record of treatment 
for an eye disorder in service.  

Evidence considered in December 1999 consisted of VA 
treatment records dated in 1999 and a VA June 1999 VA 
examination.  None of the evidence related to an eye 
disorder, and the RO found that no new and material evidence 
had been received to reopen the claim since it did not show 
service incurrence. 

In April 2002, the Veteran indicated that he wished to reopen 
his claim for an eye disorder, specifically, loss of vision, 
and this appeal ensued.  Evidence added to the record since 
the last final denial in December 1999 consists of VA 
treatment records dated from 2000 to 2007, and VA examination 
reports dated in 2003, 2004, 2005, and 2008.  The VA 
outpatient treatment records show treatment for various 
disorders, including findings of poor vision (see record of 
February 2000); keratitis, corneal opacity and 
conjunctivitis.  (see, VA record of October 2003), 
photophobia (see, record of May 2003); herpes simplex virus 
of the eyes (see, records of Jun 2003, August 2003, June 2004 
and September 2000); recurrent corneal herpes (see record of 
May 2003); blurring and decreasing vision in the left eye 
(see record of March 2006).  While these are new since they 
were not previously of record, they are cumulative since they 
reflect complaints of eye problems and treatment which had 
been documented previously.  These records are not material 
as they do not raise a reasonable possibility of 
substantiating his claim, which was denied on the grounds 
that there was no showing of an eye disorder during service 
or that the current eye disorder was related to service.  The 
VA examination report of February 2008 found no eye disorder, 
thus it cannot be material to this claim.

The current condition of the Veteran's eye complaints is not 
material evidence tending to show service incurrence.  The 
evidence submitted by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  There is 
no competent medical evidence of record relating any current 
eye disorder to active service.  The Veteran's own statements 
in this regard are cumulative of his statements that were 
before the RO previously.   Nor is he competent to provide a 
medical opinion.  Thus, new and material evidence has not 
been received and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

Bilateral Foot Condition

In October 1969, service connection for a bilateral foot 
disorder was denied, and the Veteran was so informed that 
same month.  He did not timely disagree and the decision 
became final.  In March 1986, the RO denied reopening the 
claim.  In June 1986, the Veteran disagreed with that 
determination, and he was issued a statement of the case in 
July 1986.  He did not appeal and the decision became final.  
In November 1997, the RO found that no new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a bilateral foot disorder, and so 
informed the Veteran that same month.  He did not timely 
disagree and the decision became final.  

In December 1999, the RO found that no new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a bilateral foot disorder, and so 
informed the Veteran in January 2000.  He did not timely 
disagree.  The December 2000 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); § 20.1103 (2008).  

The evidence of record at the time of the October 1969 
decision consisted of the Veteran's service treatment 
records, a VA examination report of April 1969, and a VA 
hospitalization record of January 1969.  The service 
treatment records showed no calluses of the feet in service.  
The VA examination report showed that the Veteran complained 
of painful feet, and calluses of both feet were diagnosed.  
The RO denied the claim, finding that there was no basis for 
service connection.  

Evidence of record in March 1986 showed findings of bilateral 
pes planus and hyperkeratosis of the feet (see, VA record of 
August 1984) and a finding of bilateral plantar keratoses in 
1984 and plantar keratosis on VA podiatry consult in August 
1984.  The RO denied reopening the claim finding that there 
was nothing submitted to change the prior denial.  Evidence 
of record in November 1997 consisted of VA treatment records 
dated in the 1990's which showed no treatment of a foot 
condition.  The RO denied reopening the claim.  Evidence 
considered in the December 1999 was a June 1999 VA 
examination report, which was negative for a foot disorder.  
The RO denied reopening the claim.  

In May 2002, the Veteran indicated that he wanted to reopen 
his claim and this appeal ensued.  Evidence submitted to the 
RO since the last final denial of the claim consists of VA 
treatment records dated from 1993 to 2007 and VA examination 
reports.  The records show treatment for foot complaints.  
(See, e.g. record of November 2001 when the Veteran 
complained of an ulcer between the 4th and 5th toes of the 
right foot for one month and calluses on the feet, and 
diagnosing tinea pedis with questionable superinfection, and 
X-rays showing questionable osteoarthritis at the tuft of the 
left toe; record of November 2001 showing the Veteran 
complained of pain between the little toe with an ulcer 
between the toes; and record of February 2000 diagnosing 
onychomycosis of the great toes).  While these are new since 
they were not previously of record, they are cumulative since 
they reflect complaints of foot problems and treatment which 
had been documented previously.  These records are not 
material as they do not raise a reasonable possibility of 
substantiating his claim, which was previously denied on the 
grounds that there was no showing of a foot disorder during 
service or that the foot disorder was related to service.  

The current condition of the Veteran's foot complaints is not 
material evidence tending to show service incurrence.  The 
evidence submitted by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  There is 
no competent medical evidence of record relating any current 
foot disorder to active service.  The Veteran's own 
statements in this regard are cumulative of his statements 
that were before the RO previously.   Nor is he competent to 
provide a medical opinion.  Thus, new and material evidence 
has not been received and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Duodenal Ulcer

In August 1985, the RO denied service connection for a 
duodenal ulcer, and so informed the Veteran that same month.  
He did not timely disagree and the decision became final.  In 
March 1986, the RO found that no new and material evidence 
had been received to reopen the Veteran's claim.  A notice 
letter informing him of the determination was sent in April 
1986 and the Veteran did not disagree and that decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); § 20.1103 
(2008).  

The evidence of record at the time of the August 1985 
decision included the Veteran's service treatment records, 
and VA outpatient treatment and examination records.  The 
service treatment records showed no treatment related to a 
duodenal ulcer.  VA records showed a diagnosis of a duodenal 
ulcer.  The RO denied the claim.  Evidence considered in 
March 1986 consisted of VA outpatient treatment records dated 
in the 1980's and a VA examination report of August 1984.  
The records showed treatment for stomach complaints (see, 
e.g., VA records of July 1985, October 1985, and endoscope 
report of 1985).  The RO found that no new and material 
evidence had been received.  In July 2002, the Veteran 
indicated that he wanted to reopen his claim and this appeal 
ensued.  Evidence currently submitted consists of VA 
treatment records dated from 1993 to 2007 and VA examination 
reports.  The VA records do not refer to a duodenal ulcer.    

While the records added to the file are new, since they were 
not previously of record, they are not material as they do 
address the Veteran's duodenal ulcer.  Thus they cannot not 
raise a reasonable possibility of substantiating his claim, 
which was denied on the grounds that there was no showing of 
a duodenal ulcer in service or on that the duodenal ulcer was 
related to service.  

The evidence submitted by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  There is no competent medical evidence of record 
relating any current ulcer disorder to active service.  The 
Veteran's own statements in this regard are cumulative of his 
statements that were before the RO previously.   Nor is he 
competent to provide a medical opinion.  Thus, new and 
material evidence has not been received and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, or hypertension, 
may be presumed if manifested to a compensable degree within 
the first post service year.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a), 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v.  Brown, 4 Vet. App. 309, 314 (1993).

Hypertension

The Veteran contends that his hypertension is related to his 
service.  VA regulations provide that the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records are negative for a 
finding of hypertension.  His November 1966 service entrance 
examination report shows his blood pressure to be 120/88.  At 
separation in October 1968, his reading was 118/38.  After 
service, hypertension is not noted in the record during the 
post service year or until many years thereafter.  On VA 
examination in April 1969, his cardiovascular system was 
noted to be normal.  In April 1984, the Veteran had a blood 
pressure reading of 150/90.  In February 2000, a history of 
hypertension was noted.  Elevated readings are noted in VA 
records in 2001 and thereafter. 

Essentially, elevated blood pressure readings are not noted 
in service or within the first post service year.  
Additionally the currently diagnosed hypertension has not 
been medically linked to the Veteran's service.  The record 
lacks evidence showing that the Veteran incurred hypertension 
during service, incurred a hypertensive disorder within the 
first year of discharge from service, or manifested a 
continuity of symptomatology indicative of a hypertensive 
disorder since discharge of military service in August 2001.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond v. West, 12 Vet.  
App. 341, 346 (1999).   

Furthermore, there is no medical evidence of record relating 
the Veteran's hypertension to service.  The Board notes that 
the Veteran's VA treatment records document a finding of a 
history in 2000 with diagnoses and elevated readings 
documented thereafter.  The evidence of record is devoid of 
any objective medical evidence of a diagnosis of hypertension 
until many years after service.  Additionally, no doctor has 
ever asserted that the Veteran's hypertension is related to 
or occurred during his military service.  The Veteran has 
received treatment for hypertension years after service and 
there is no competent medical evidence linking hypertension 
to service.   Without competent medical evidence linking the 
Veteran's disability to service, service connection is not 
warranted. 

The only evidence that indicates that the Veteran's current 
hypertensive disorder is related to military service is based 
on the Veteran's lay statements.  Lay persons can provide an 
eyewitness account of a Veteran's observable symptoms.  
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
lay assertions regarding medical matters such as the 
Veteran's opinion that his hypertension is related to 
military service have no probative value because lay persons 
are not competent to offer medical opinions that require 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
Veteran is not competent medical evidence and does not prove 
a relationship between the Veteran's current hypertensive 
disorder and his military service.   

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). Thus, service connection 
for hypertension is not warranted.

Arthritis

The Veteran's service treatment records are negative for a 
finding of arthritis.  Neither his November 1966 service 
entrance examination nor his October 1968 separation 
examination report show any pertinent finding or complaint in 
this regard.  Findings of arthritis are not noted in the 
record until 1999.  VA records show that in December 1999, 
the Veteran complained of pain in the left shoulder for three 
to five years and left hip pain for two to three years.  It 
was noted that X-rays of the hip in August 1999 were normal 
and X-rays of the left shoulder in June 1999 showed 
degenerative joint disease of the AC joint.  

The medical evidence of record supports the Veteran's claim 
of having a current diagnosis of arthritis.  Thus, one of the 
criterion for service connection has been established.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, the 
evidence indicates that the Veteran's arthritis is unrelated 
to service.  The record lacks evidence that the Veteran 
incurred the disorder during service, or within the first 
year of discharge from service, or manifested a continuity of 
symptomatology indicative of arthritis since discharge of 
military service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond 
v. West, 12 Vet.  App. 341, 346 (1999).  As noted above, a 
diagnosis is not in the record until 1999, many years after 
service.  To the extent that the Veteran contends that he has 
had the disorder since service, it is noted that the Veteran 
himself indicated in December 1999 that he had pain in his 
shoulder beginning  three to five years prior, thus his 
credibility as to any claim of continuity of symptoms is 
contradicted by the record.  Furthermore, there is no medical 
evidence of record relating the Veteran's arthritis to 
service.  The evidence of record is devoid of any objective 
medical evidence of a diagnosis of arthritis until many years 
after service.  Furthermore, no doctor has ever asserted that 
his arthritis is related to or occurred during his military 
service.  Without competent medical evidence linking the 
Veteran's disability to service, service connection is not 
warranted.

The only evidence that indicates that the Veteran's current 
arthritis is related to military service is based on the 
Veteran's lay statements.  Lay persons can provide an 
eyewitness account of a Veteran's observable symptoms.  
However, lay assertions regarding medical matters such as the 
Veteran's opinion that his arthritis is related to military 
service have no probative value because lay persons are not 
competent to offer medical opinions that require special 
knowledge.  Espiritu, 2 Vet. App. at 494-95.  The Veteran is 
not a licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's current arthritis and his military service.  

In sum, the evidence of record does not demonstrate that 
arthritis had its onset in service or within one year after 
service, or that it is related to military service.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of- the-doubt rule does not apply.  See 38 
U.S.C.A §5107; 38 C.F.R. § 3.102.  

Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may 
be assigned if the severity of the disability changes during 
the relevant rating period.  



Amoebic Abscess of the Liver, post operative

The Veteran's amoebic abscess of the liver is rated under 
Diagnostic Code 7321 and a 10 percent evaluation has been 
assigned.  He claims that a higher rating is warranted.  The 
Veteran has been examined by VA and VA outpatient treatment 
records dated until 2006 have been reviewed.  

The Veteran was examined by VA in March 2005.  He complained 
of feeling tired and having pain in the right upper quadrant 
when he lifts heavy things, but denied having nausea or 
vomiting, distention or current treatment for his liver.  He 
also reported a decreased appetite and that he had lost seven 
pounds since the prior June.  The examiner noted a history of 
amebiasis liver abscess that required drainage in 1969.  
 
The Veteran was examined by VA in February 2008, at which 
time he stated that his abdomen feels sore at times 
especially with lifting or picking up things.  He reported 
having no nausea or vomiting.  He noted having soft stools 
daily with no melana or bright red blood in his stools.  He 
reported having abdominal pain with lifting only and that he 
feels tired most of the time.  His weight was noted to be 
stable at 200 pounds.  Amebiasis with amoebic liver abscess 
with no residuals was the pertinent diagnosis.  

Under Diagnostic Code 7321, a 10 percent evaluation is 
assigned for mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, chronic 
constipation interrupted by diarrhea.  Asymptomatic symptoms 
of amebiasis are assigned a non-compensable evaluation.  A 
note provides that amebiasis with or without liver abscess is 
parallel in symptomatology with ulcerative colitis and should 
be rated on the scale provided for the latter.  

Under Diagnostic Code 7323, a 10 percent evaluation is 
assigned for moderate ulcerative colitis with infrequent 
exacerbations.  A 30 percent evaluation is warranted for 
moderately severe ulcerative colitis with frequent 
exacerbations.  A 60 percent evaluation is in order for 
severe ulcerative colitis with numerous attacks a year and 
malnutrition, the health only fair during remissions.  A 100 
percent evaluation is assigned for pronounced ulcerative 
colitis resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.

The Veteran is already receiving a disability rating of 10 
percent, which is the highest disability rating available 
under DC 7321.  Thus a higher rating is not for consideration 
under that Code.   The Veteran's current symptoms would not 
warrant higher disability rating under DC 7323 since the 
evidence does not show that the Veteran has moderately severe 
ulcerative colitis with frequent exacerbations.  

Given the foregoing observations, the Board finds that, under 
the above-cited criteria, there is preponderance of the 
evidence against a higher rating.  38 U.S.C.A. §§ 1155, 5107.  
The Board has reviewed the record including VA treatment 
records and VA examination reports and considered whether the 
Veteran is entitled to a "staged" rating for his service-
connected disorder.  Based upon the record, the Board finds 
that at no time during the course of the appeal period has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.

Abdominal Wall Abscess with Post-Operative Scarring

The Veteran's abdominal wall scarring is rated by the RO 
under Diagnostic Code 7899-7800, and a 10 percent evaluation 
has been assigned.  The Board has determined that the only 
scar criteria applicable to this Veteran's disability are 
found in Diagnostic Code 7801 or 7805.  Code 7800 does not 
apply since the Veteran's scars do not involve the head, face 
or neck.  Codes 7802, 7803, and 7804 provide a maximum rating 
of 10 percent and thus could not afford the Veteran a higher 
rating.  38 C.F.R. § 4.118 (2008).  Thus the Board will 
address DC's 7801 and 7805 which could potentially provide a 
higher evaluation beyond the currently assigned 10 percent.  

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  The amendments are only 
effective, however, for claims filed on or after October 23, 
2008, although a claimant may request consideration under the 
amended criteria.  In this case, the Veteran has not 
requested such consideration.  Because the Veteran's claim 
was pending before October, 28, 2008, his claim will only be 
evaluated under the rating criteria made effective from 
August 30, 2002.  See id.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.   Scars in an area or areas 
exceeding 12 square inches (77 sq.  cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.   Note (1) to Diagnostic Code 
7801 provides that scars in  widely separated areas, as on 
two or more extremities or on  anterior and posterior 
surfaces of extremities or trunk, will  be separately rated 
and combined in accordance with 38 C.F.R.  § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7805 provides that scars not described under 
one of the other diagnostic codes should be rated under the 
criteria for limitation of function of the affected part.  38 
C.F.R.  § 4.150.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his service-connected abdominal wall abscess 
scarring.  The medical evidence of record does not show the 
Veteran's scar exceeds 12 square inches (77 sq. cm.).  In 
this regard, the Veteran was afforded a VA examination in 
March 2005.  He reported having swelling at the scar site 
which has one stitch remaining.  He noted that the scars 
extend when he lifts heavy things.  The examiner noted that 
the Veteran has 4 surgery scars that are tender to palpation 
and 1/2 centimeter deep.  The midline scar was noted to have 
keloid in it at the top.  

On VA examination in February 2008, the Veteran was noted to 
have a 9 inch mid abdominal scar, a 2x2 and a half inch 
midline abdominal incision; a 4-inch horizontal scar in the 
right lower quadrant, a 1-inch scar of the right lower 
quadrant and 1/2 inch scar of the right lower quadrant.  The 
examiner noted that there was no limitation of function of 
the scar and no functional impairment.  There was no keloid 
formation, elevation, breakdowns or ulcerations.  All scars 
were well healed, non-tender, with good texture and good 
adherence.  The examiner found that there were no residuals 
from the scars.  

Thus, the medical evidence of record does not establish that 
the Veteran's scars exceed 12 square inches (77 sq. cm.).  No 
medical record in the file characterizes the Veteran's scars 
as greater than 12 square inches at any time during the 
appeal period.  Neither does the evidence show that the 
Veteran's scar limit function.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's disorder.  Given the 
foregoing observations, the Board finds that, under the 
above-cited criteria, there is preponderance of the evidence 
against a higher rating.  38 U.S.C.A. §§ 1155, 5107.  

The Board has reviewed the record including VA treatment 
records and VA examination reports and has considered whether 
the Veteran is entitled to a "staged" rating for his service-
connected disorder.  Based upon the record, the Board finds 
that at no time during the appeal period has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board.

Hemorrhoids

The Veteran's hemorrhoid disorder is rated under Diagnostic 
Code 7336 and a noncompensable rating has been assigned.  The 
Veteran's hemorrhoids have been evaluated under DC 7336.  See 
38 C.F.R. § 4.114, DC 7336.  Hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures warrant 
a 20 percent rating.  Hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, warrant a 10 percent rating.  
Hemorrhoids that are mild or moderate warrant a 0 percent 
(i.e., noncompensable) rating.

The Veteran is not entitled to a compensable rating for 
hemorrhoids because the medical evidence of record does not 
indicate his hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences. 

A September 2003 colonoscopy revealed that the Veteran had 
non-bleeding external and internal hemorrhoids.  VA 
examination December 2004 shows that the Veteran reported 
that his hemorrhoids swell on occasion and that if he becomes 
constipated he has pain with some slight bleeding on 
defecation.  The examiner found no visible sign of external 
hemorrhoids and no palpable internal hemorrhoids.  
Hemorrhoidal tags were noted at the anal opening.  The 
finding was, hemorrhoids, history of.  

On VA examination in February 2008, the Veteran reported that 
he reported getting bright red blood on toilet tissue when he 
eats spicy food-the last time was two months prior.  He 
reported that he did not use any creams or suppositories and 
denied having any rectal pains, itching or burning 
sensations.  Examination showed numerous large hemorrhoidal 
tags with no blood on examination.  The finding was, external 
hemorrhoids, no real residuals; large external hemorrhoidal 
tags present.  

In sum, the evidence indicates the Veteran's hemorrhoids are 
no more than mild or moderate in nature during the course of 
the appeal period.  For this reason, his claim for a 
compensable rating must be denied because the preponderance 
of the evidence is unfavorable - meaning there is no 
reasonable doubt to resolve in his favor.  See 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Board finds that the preponderance of the evidence is against 
an increased evaluation for the Veteran's disorder.  Given 
the foregoing observations, the Board finds that, under the 
above-cited criteria, there is preponderance of the evidence 
against a higher rating.  38 U.S.C.A. §§ 1155, 5107.  

The Board has reviewed the record including VA treatment 
records and VA examination reports and has considered whether 
the Veteran is entitled to a "staged" rating for his service-
connected disorder.  Based upon the record, the Board finds 
that at no time during the appeal period has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board.

Extra Schedular Considerations

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Board finds that the Veteran's symptoms during this 
appeal period were contemplated by the applicable rating 
criteria, which reasonably described the Veteran's 
disabilities, and that the disability pictures during this 
time were not additionally productive of marked interference 
with employment or frequent periods of hospitalization.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, referral for 
consideration of an extraschedular rating for this period is 
not warranted. 38 C.F.R. § 3.321 (2008).




ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for hypertension, and to this 
extent the claim is granted.  

New and material evidence has not been submitted to reopen a 
claim for service connection for a bilateral eye condition 
and the claim is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for a bilateral foot condition, 
including calluses, bunions, and athlete's foot, and the 
claim is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for duodenal ulcer disease, and 
the claim is denied.

Service connection for hypertension is denied.  

Service connection for arthritis is denied. 

An increased evaluation for amoebic abscess of the liver, 
post-operative, currently evaluated as 10 percent disabling 
is denied.  

An increased evaluation for abdominal wall abscess with post-
operative scarring, currently evaluated as 10 percent 
disabling is denied.  

An increased (compensable) evaluation for hemorrhoids is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Because the appealed issue of 
TDIU is inextricably intertwined with these claims, a 
determination on the TDIU is deferred. 

Bilateral Hearing Loss

The Veteran contends that he has hearing loss related to 
service.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

The Board concedes that the Veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a).  In this regard, the 
Veteran's service personnel records reflect that he was 
involved in combat, and received the Combat Infantryman Badge 
(CIB).  The Veteran's service treatment records are negative 
for a defective hearing.  The Veteran's November 1966 service 
entrance examination report shows his hearing to be normal 
when measured audiometrically; his hearing profile was 1.  At 
the time of separation in October 1968, his hearing was 
measured audiometrically and was normal; his hearing profile 
was 1.  A February 2008 VA examiner has stated that the 
Veteran has hearing loss.  The Veteran has not undergone 
audiometric testing by VA and a nexus opinion has not been 
obtained.  

PTSD

In a statement received by the Board in June 2009, the 
Veteran requested that the Board obtain all mental health 
records from the Fort Worth Mental Clinic beginning in 2008.  
Consequently, the Board finds that a remand is necessary to 
obtain the VA treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992)).



A Bladder Condition

The Veteran's service treatment records are negative for a 
finding of any bladder or genitourinary disorder.  In 
addition, his November 1966 service entrance examination 
report indicates his G-U system to be normal, and at 
separation in October 1968, his G-U system was normal and he 
denied having any frequent or painful urination, kidney stone 
or blood in the urine.  

In January 2001 the Veteran underwent a VA psychiatric 
examination.  The examiner noted that the Veteran had 
incontinence and that perhaps this is associated with the 
Veteran's service connected amebiasis.  This raises another 
theory of entitlement, i.e., that the Veteran's bladder 
disorder is secondary to a service-connected disability.  The 
RO has not yet addressed this theory of entitlement to the 
benefit sought.  It is inextricably intertwined with all 
other theories alleged in that a grant under this theory of 
entitlement would render all alternative theories of 
entitlement moot.  Hence, it should be addressed 
simultaneously with the other alleged theories of entitlement 
to service connection for a bladder condition.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  VA is obligated to 
develop and consider all theories that are raised by the 
record or by the claimant.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  



Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran has been 
provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Notice in 
connection with the current claim should 
include the amended regulation 38 C.F.R. 
§ 3.310(b).  The Veteran must be notified 
of the information and evidence needed to 
substantiate the claim for service 
connection for a bladder disorder on a 
secondary basis.  (The theory of 
entitlement to secondary service 
connection is raised by the record and 
has not been addressed by the RO.)  

2.  Obtain the Veteran's mental health 
treatment records from the VA Mental 
Health Clinic in Fort Worth.  Once 
received associate the records with the 
claims file.   

3.  Schedule the Veteran for an 
appropriate VA examination to evaluate 
his hearing loss complaints.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished, including 
an audiometric examination.  The examiner 
should indicate if the Veteran has 
bilateral hearing loss and whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
currently diagnosed hearing loss is 
related to service.  A complete rationale 
must be provided for any opinions or 
conclusions drawn.   

4.  Following completion of the above, 
the claims should be readjudicated.  As 
to the claim regarding a bladder 
condition, the issue should be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including the amended 
regulation. 38 C.F.R. § 3.310(b) (2008).  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


